PER CURIAM.
The County Court Judges have established an organization and seek to have it recognized by this Court.
Appended to this order is Rule 1.025, of the Rules of Civil Procedure, authorizing the Conference of County Court Judges. This rule shall take effect immediately.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.
APPENDIX
RULE 1.025. CONFERENCE OF COUNTY COURT JUDGES.
(1) There shall be a “Conference of County Court Judges of Florida,” which shall consist of the duly commissioned County Court Judges of the State of Florida.
(2) The purposes of the Conference shall be:
(a) The betterment of the Judicial System of the State and its parts;
(b) The improvement of rules and methods of procedure and practice in the several Courts; and
(c) To conduct conferences and institutes to provide continuing judicial education, and to conduct forums in which the County Court Judges of Florida may meet and discuss mutual problems and solutions.
(3) Management of the Conference shall be vested in the officers of the Conference, an Executive Committee, and a Board of Directors.
(a) The officers of the Conference shall be:
(i) President, President-Elect, Immediate Past President, Secretary, and Treasurer, who shall be elected at large, and
(ii) One Vice-President elected from each Appellate Court District.
(b) The Executive Committee shall consist of the officers of the Conference and an Executive Secretary.
*53(c) The Board of Directors shall consist of the Executive Committee and a member elected from each Judicial Circuit.
(d) There shall be an annual meeting of the Conference.
(e) Between annual meetings of the Conference, the affairs of the Conference shall be managed by the Executive Committee.
(4) The Conference may adopt a constitution and by-laws, the provisions of which shall not be inconsistent with this rule.